Citation Nr: 1021034	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-24 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION


The Veteran served on active duty from May 1942 to December 
1945 and from February 1948 to September 1962 in the Army, 
and from February 1946 to December 1947 in the Navy.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge of the Board, in St. 
Petersburg in April 2007, and a transcript of the hearing is 
associated with his claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the case to the RO in August 2009 in an 
attempt to secure service records of treatment of the 
Veteran's right knee.  In November 2009, the RO requested 
service treatment records from the National Personnel Records 
Center (NPRC) for right knee treatment at the Walter Reed 
Army Medical Center (WRAMC).  In November 2009, the NPRC 
indicated that it needed dates of treatment in order to do a 
search.  The RO did not ask the Veteran for that information 
or respond to the NPRC, but instead obtained a VA examination 
report and readjudicated the claim, denying it.  In June 
2004, the Veteran had indicated that he received right knee 
treatment in service in January 1956.  He should be requested 
to indicate any other service dates of right knee treatment, 
by month and year for each instance of treatment.  
Thereafter, this information should be furnished to the NPRC 
and it should be requested to make additional attempts to 
obtain any available records based on the dates of treatment 
reported.  In written arguments dated in May 2010, the 
Veteran's representative contended that a remand is in order 
because of the lack of complete development pertinent to the 
service treatment reports. This remand is required per 
Stegall v. West, 11 Vet. App.268 (1998).  RO compliance with 
a remand is not discretionary.  If an RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for any additional 
service dates of treatment he received 
for his right knee.  He should be 
requested to indicate each service 
treatment date by month and year.  
Thereafter, make additional attempts to 
obtain service treatment records from 
the NPRC, in follow-up to its November 
2009 request for service dates of 
treatment.  Advise the NPRC that the 
Veteran has reported treatment for his 
right knee at Walter Reed Army medical 
Center in service in January 1956, and 
on any other dates he indicates.   

2.  Thereafter, if any service records 
showing service treatment for right 
knee problems are obtained, schedule 
the Veteran for a VA examination of his 
right knee.  Prior to conducting the 
examination, the examiner should be 
given a copy of this remand and the 
Veteran's claims folder for review.  

The examiner must express an opinion as 
to whether any current right knee 
disability can be related to any right 
knee manifestations shown in service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, again consider the 
Veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



